ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kim (US 20150007733 A1) discloses, a juice extractor, which can prevent juice from being easily discharged via a very small part of a space defined between a feed screw and a hard cylindrical control part of a control cap even when residue is being discharged therethrough, thereby realizing the maximum juice extraction ratio for each different kind of input material.
Kim (US 20030154867 A1) discloses, a juice extractor 1 according to the present invention includes a helical spindle 6 connected to a power driven source 5, a housing 2 having an inlet 3 in the upper part and an outlet 4 in the lower part, a fine grinding portion 35c and a refine grinding portion 35d, at the end part of the helical spindle 6, a drum cap 10 which includes endurable bushing element 9, for the detail structure of the drum cap 10, a thread tube 15 formed to the lateral direction to join with a pressure control cap 16 which has a squeezing flange 17 formed on the inner part of the circumference so as to press a circular protrusion 13 of the bushing element 9 in order to control the optimum squeezing pressure and provide the best squeezing force and maximize the effectiveness of the compression of foodstuff such as fruit or vegetable.
Hasegawa (US 4393760 A) discloses, a roll to be rotatably inserted within a juicer housing is formed in a brimmed spiral at an upper part thereof and in a coiled spiral at a lower part thereof, whereby raw juice is instantly made by a simplified mechanism and an easy operation.
Kim (US 20090049998 A1) discloses, a juice extractor capable of extracting juice from vegetables, fruits or soymilk from beans is disclosed. The extractor includes a housing having a draff outlet port and a juice outlet port, a screw having an upper rotary shaft inserted in a rotary shaft hole of the housing and a lower rotary shaft with a plurality of screw spirals formed on an outer periphery thereof, and a mesh drum for extracting the juice toward the juice outlet port, and a rotary brush mounted between the housing and the mesh drum and having a brush holder. Various nutrients and intrinsic flavor contained in the vegetables or fruits are maintained to the fullest extent by employing a very low speed screw of a squeezing mode. Also, since the housing accommodating the screw is vertically fixed to an upper portion of a drive unit, the material is automatically moved downward without pressing the material down, and the draff is discharged while squeezing and grinding the materials put in an inlet port.

Reasons for Allowance
Allowance of claims 1-13, 15, 17, and 20 is indicated because the prior art of record (Kim) do not disclose/suggest the combination of “an end cap of a masticating juicer including a flexible ring disposed adjacent an end of the auger and formed from a resiliently flexible material configured to flex in reaction to the pulp applying pressure to the flexible ring, wherein the end cap is configured to be adjustable with respect to an axial direction of the auger to translate an entirety of the flexible ring towards or away from the end of the auger to vary an axial distance present between the flexible ring and the end of the auger” as cited in claims 1, and 20.
The prior art of record (Kim) do not disclose the combination of elements above. Kim discloses the flexible ring 900 located in the groove 450 of the ring of the strainer 400, and only a top portion of the flexible ring is located outside of the groove, so when adjusting the cap 800, the control part 850 of the cap only touches and moves the top portion of the flexible ring 900 toward or away from the end of the auger as seen in Figs. 3a, and 3b, and the remained portion of the flexible ring in the groove is stationary. The present application has the flexible ring 83 is attached entirely to the cap 80 such that when adjusting the cap 80, the entire flexible ring is moving toward or away from the end of the auger.

    PNG
    media_image1.png
    548
    420
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    469
    428
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    360
    452
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    579
    602
    media_image4.png
    Greyscale

Hence, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Kim), such as “an end cap of a masticating juicer including a flexible ring disposed adjacent an end of the auger and formed from a resiliently flexible material configured to flex in reaction to the pulp applying pressure to the flexible ring, wherein the end cap is configured to be adjustable with respect to an axial direction of the auger to translate an entirety of the flexible ring towards or away from the end of the auger to vary an axial distance present between the flexible ring and the end of the auger”; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761